Campbell, J.
These actions are in most respects alike in allegations, and are in all respects alike in the legal questions involved. They are all for damages alleged to have arisen from a conspiracy to defeat the several plaintiffs in prosecuting or enforcing legal proceedings. In Schwab’s case the interference was alleged to have been with the enforcement of a judgment. In the other cases it referred to pending suits, and the interference was to delay and prevent the trial.
The allegation of a mere conspiracy need not, perhaps, in all cases, show the specific means which the conspirators intend to use, because they may reserve some latitude as to choice of expedients. But the illegal purpose which they mean to accomplish must be described accurately, because unless the object is illegal, or means agreed upon are illegal, there is no wrong chargeable.
*574The delay or prevention of a trial is not necessarily improper or illegal, and there can be no wrong in securing it except by illegal means. It is not enough to aver that acts done or intended are unlawful or illegal. The acts complained of must be definitely and issuably shown, so that if the facts themselves should be admitted the court can draw legal conclusions. An averment that a party has acted unlawfully, without showing what he did, is not an averment of issuable facts.
But although a conspiracy may be punishable criminally where an illegal purpose is sufficiently shown, without proof of its further execution, this is not so in civil proceedings. No one can complain civilly of any action of another, unless he has been unlawfully damaged thereby. This is one of the first elements of the law. And in the present case the conspiracy does not create any liability even if it could be proyed, without allegation and proof of damage.
The court below held all of these declarations bad on demurrer, for want of any actionable averments.
The only averment in relation to mischief accomplished in the two cases of pending suits is, that by “ divers false pretences, subtle means and devices ” they have “ prevented and defeated the trial of said cause.” This avers nothing-tangible whatever. If we should regard the averments connected with the conspiracy as forming a part of the charges of this result, they are no more definite; for the threats which are referred to are not definitely described so as to show the tenor of the writings or of the verbal threats, which, if set out in an issuable form, might not appear to have been made in any unlawful way; and if so, the general averment of illegality would not cure the statement which the court might not regard as leading to such a consequence. Such general averments are not admissible as legally sufficient. We know nothing from this declaration which could furnish any basis for legal issue or judgment.
In the Schwab case, where in addition to the same vague charges of conspiracy, the judgment may perhaps be correctly described, although not in the usual way, and it is *575possible the execution might be identified, from the description, but the manner and the circumstances under which defendant “did knowingly and willfully and unlawfully oppose and obstruct the said sheriff in attempting to execute said writ ” cannot be discovered from the record. It does not appear whether forcibly or peaceably, whether by litigation or by what other means. It does not appear what was the effect of such opposition. And in the only clause which finally sets out the harm done it is that defendants “ delayed and obstructed plaintiff in the collection of the judgment ” and put him to great expense in removing the obstructions. This is at least open to the inference that the judgment may have been collected. It is consistent with a great many different methods of obstruction and delay, some of which at least would not be actionable. And it is open to the fatal defect of presenting no issuable facts.
Upon a careful examination of these records we have not been able to find a single averment of any tangible grievance which defendants could be called upon to answer.
The judgments below were correct and must be affirmed with costs. The declarations are too defective for amendment.
The other Justices concurred.